Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/5/21. Claims 3-5, 9-11 and 18-20 are cancelled. Claims 1-2, 6-8, 12-17 and 21 are currently pending and an action on the merits is as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a body data module, a patient heart rate module, therapy unit, a seizure detection module, at least one additional module in claim 7, a patient data unit, a patient activity unit, a patient HR-reference unit in claim 8 and a threshold modification module in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a body data module,” “a patient heart rate module,” “a seizure detection module,” “therapy unit” and “at least one additional module” in claim 7, “a patient data unit,” “a patient activity unit” and “a patient HR-reference unit” in claim 8 and “a threshold modification module” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any specific structure associated with the module or units and the drawings only show them as components in a simplified diagram. The modules or units could just be software with no actual physical structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 6, 7, 12, 15-17 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Colborn US 2012/0277605.
 	Regarding claim 1, 7 and 15, Colborn discloses a non-transitory computer readable program storage unit encoded with instructions that, when executed by a medical device, perform a method for detecting an epileptic seizure, comprising: 
 	receiving a heart rate of a patient; 
 	determining via one or more processors a change in the heart rate ([¶28,31]);
 	 in response to determining a change in the heart rate, calculating via the one or more processors a percentage change of the heart rate in reference to the patient's maximal heart rate ([¶51,66]); 
 	detecting via the one or more processors the epileptic seizure if the percentage change in the heart rate reaches a threshold value ([¶34] the detection unit 40 compares the change to a threshold that may be a percentage); and 
 	in response to the detection of the epileptic seizure taking a responsive action selected from one of. issuing a warning; delivering a therapy; determining a seizure severity; and logging one of a date and a time of occurrence of the epileptic seizure, an epileptic seizure severity, a type of therapy delivered, and a delivered therapy effect ([¶34,38-39] in response to determining a seizure the device logs the event and generates a warming or initiates a stimulus).
 	
Regarding claims 2 and 17, Colborn discloses the change is expressed as a percentile value change ([¶51]).

Regarding claim 6, 12 and 21, Colborn discloses the method further comprises modifying the threshold value for epileptic seizure detection based on at least one of a time of day, a state of the patient, a patient health status, a patient fitness level, at least one environmental condition, a patient emotional status, or at least one medication prescribed to the patient ([¶46-52] the dynamic threshold is adjusted based on activity level and background heart rate).

Regarding claim 16, Colborn discloses the seizure is an epileptic seizure or a non-epileptic seizure ([¶19,40]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colborn US 2012/0277605 and Osorio US 2011/0251468.
Regarding claim 8,  Colburn discloses the device wherein the patient heart rate module comprises: a patient activity unit to provide data relating to a patient's activity level; and a patient HR-reference unit to provide at least one of the maximal heart rate (MHR), the resting heart rate (RHR), the reserve heart rate (RvHR), the activity heart rate (AHR), or the reserve activity heart rate (RAHR) based upon data from at least one of the patient data unit, the cardiac data unit, or the patient activity unit ([¶32,55,66,70-71] resting heart rate is provided).
Colburn does not specifically disclose a patient data unit to provide at least one of patient body data selected from a group consisting of a patient's age, a body weight, a body mass index, a health condition, a fitness level, medication regimens, an autonomic data, a neurological data, an endocrine data, a metabolic data, and a tissue stress marker data. Osorio teaches a similar seizure detection system that has a data unit that provides autonomic data ([¶120]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Colburn with the patient data unit of Osorio in order to determine the patient’s responsiveness or attention ([¶88]).
Regarding claim 13, Colburn does not disclose the device further comprising at least one sensor configured to collect body data relating to one or more of a patient's autonomic data, a neurological data, an endocrine data, a metabolic data, and a tissue stress marker data. Osorio teaches a similar seizure detection system that has a data unit that provides autonomic data ([¶120]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Colburn with the patient data unit of Osorio in order to determine the patient’s responsiveness or attention ([¶88]).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colborn US 2012/0277605 and Guillory et al US 2008/0091089.
Regarding claim 14, Colburn does not disclose the medical device wherein the patient heart rate module further comprises an environmental unit to provide data relating to at least one of a temperature, a humidity, an altitude, a luminance, an ambient loudness, or an electro-magnetic noise. Guillory teaches a physiological monitor that detects seizures that also has sensors to measure humidity ([¶49]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Colburn with the humidity sensor of Guillory in order to monitor more parameters that may have an effect on the patient’s health status ([¶39]).

Response to Arguments
Regarding Applicant’s arguments about the 112 sixth interpretation, Examiner respectfully disagrees. The “via the one or more processors” language does not make it clear that the modules are a processor or on the processor. It reads as if the modules coordinate with a processor or get the information separately from a processor. The preferred correction would be to claim “”… a medical device comprising one or more processors, configured to...” and the remove the module language and replace it with receive, provide detect, etc.
Regarding Applicant’s arguments that Colborn does not disclose calculating a percentage change of the heart rate in reference to the maximal heart rate activity heart rate, Examiner respectfully disagrees. Colborn discloses the trigger factor may be a percentage of a difference between a maximum and a first activity rate. This trigger is “in reference” to the maximal and activity heart rate. Applicant seems to argue that the trigger must be the maximal rate but this is not what the claim language recites. The claim only requires the trigger be in reference to the maximal heart rate and since Colborn uses a trigger based on a maximal heart rate it reads on the claim language. Colburn discloses a percentage of a difference, or change, between a maximum heart rate and a first heart rate so the percentage change is of the heart rate in reference to the maximal heart rate.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giftakis US 2010/0121215 also teaches a seizure detection algorithm based on heart rate changes.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791              

                                                                                                                                                                                          /ALLEN PORTER/Primary Examiner, Art Unit 3792